DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 4/27/2020 and 5/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Fig. 2 has a minor informality.  The arrow for element 50 on the right hand side of Fig. 2 does not appear to point at the correct object (for example, see the arrow for element 50 on the left hand side of Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a flow straightening section in claim 1; and
a flow straightening section in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,589,642 issued to Agar et al. (“Agar”)

As for claim 14, Agar discloses a method for monitoring flow, comprising:
providing (see Fig. 1) a restriction (20) along an internal flow passage (10) of a tubing(14, 10, 16); 

flowing a fluid along the internal flow passage (10) through the gas separating section (at 10, 12) and then past the restriction (20);
conducting gas (col. 6, lines 12-30 and Fig. 1), separated from the fluid at the gas separating section, along a gas bypass (12, 22, 24) before reintroducing the gas back into the internal flow passage downstream of the restriction (see Fig. 1); and
using a differential pressure between regions (at 26, 28) of the internal flow passage (10) upstream and downstream of the restriction (20) to determine a desired flow parameter of the fluid (col. 6, lines 12-30).

As for claim 15, Agar discloses providing the restriction (20) in the form of a wedge (20) extending into the internal flow passage from a wall of the tubing (see Fig. 1).

As for claim 16, Agar discloses (col. 5, line 64 - col. 6, line 30) that conducting gas comprises controlling gas flow along the gas bypass via a bypass valve (24).

As for claim 19, Agar discloses coupling a pressure differential monitor (30) with a first tubing port (26) located upstream of the restriction (20) and with a second tubing port (28) located downstream of the restriction (see Fig. 1).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”).

As for claim 1, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a wedge meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a wedge (20) extending into the internal flow passage (10), a first port (26) upstream of the wedge, and a second port (28) downstream of the wedge (see Fig. 1);
a flow section (14, 10 upstream 18) coupled along the tubing (10, 16) at a location upstream of the wedge (see Fig. 1); and
a gas bypass (12, 22, 24) having a conduit (12) extending from the flow section (14, 10) and into communication with the internal flow passage (10) downstream of the wedge (see Fig. 1).
	Agar does not disclose that the flow section is a flow straightening section.
However, Gallagher discloses  a flow straightening section (14, 30, 32) coupled along a tubing at a location upstream of a flow meter (52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 2, Agar as modified by Gallagher discloses a pressure differential monitor (Agar: 30) coupled with the first port (Agar: 26) and the second port (Agar: 28).



As for claim 4, Agar as modified by Gallagher discloses that the flow straightening section (Agar: 14, 10 and Gallagher: 14, 30, 32) comprises a plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow and to facilitate release of gas from a fluid as the fluid flows through the plurality of vanes (Gallagher: inherently provided function because the structure in Gallagher is the same as the vanes disclosed by Applicant).

As for claim 5, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 6, Agar as modified by Gallagher discloses that the conduit (Agar: 12) of the gas bypass (Agar: 12, 22, 24) is connected to the tubing (Agar: 14, 10, 16) via a pair of bypass connectors (Agar: i.e. a connector at each end of 12).

As for claim 7, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a restriction (20) located in the internal flow passage (10), a first port (26) upstream of the restriction (20), and a second port (28) downstream of the restriction (20);

a gas bypass (12, 22, 24) positioned to receive gas separated from a fluid flowing through the flow section (14, 10), the gas bypass (12, 22, 24) comprising a conduit (12) extending from the flow section (14, 10) and into communication with the internal flow (10) passage downstream of the restriction (see Fig. 1).
Agar does not disclose that the flow section is a flow straightening section.
However, Gallagher discloses  a flow straightening section (14, 30, 32) coupled along a tubing at a location upstream of a flow meter (52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 8, Agar as modified by Gallagher discloses that the restriction (Agar: 20) is in the form of a wedge extending into the internal flow passage from a wall of the tubing (Agar: see Fig. 1).

As for claim 9, Agar as modified by Gallagher discloses that gas flow along the gas bypass (Agar: 12, 22, 24) is controlled via a bypass valve (Agar: 24).



As for claim 11, Agar as modified by Gallagher discloses that the flow straightening section (Agar: 14, 10 and Gallagher: 14, 30, 32) comprises a plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow and to thus facilitate release of gas from the fluid (Gallagher: inherently provided function because the structure in Gallagher is the same as the vanes disclosed by Applicant).

As for claim 12, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53)comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 13, Agar as modified by Gallagher discloses that the meter is coupled with a well system tubing (Agar: col. 1, lines 5-37).

As for claim 17, Agar discloses the method as recited in claim 14 (see the rejection of claim 14 above) and that flowing the fluid through the gas separating section (at 10, 12) comprises flowing the fluid through a flow section (14, 10). Agar discloses that the flow section (14, 10) is upstream a flow meter (18, 26, 28).

However, Gallagher discloses a flow section that is a flow straightening section (14, 30, 32) having a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow as the fluid moves through the flow straightening section.  Gallagher discloses that the flow section is upstream a flow meter (52)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 18, Agar as modified by Gallagher discloses forming the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) as a plurality of perforated tubes (Gallagher: see Fig. 11B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,661,302 issued to Gysling (“Gysling”) is cited for all that it discloses including a gas bypass.

U.S. Patent 4,760,742 issued to Hatton (“Hatton”) is cited for all that it discloses including a gas bypass.
U.S. Patent 9,625,293 issued to Sawchuk (“Sawchuk”) is cited for all that it discloses including a flow straightening section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853